Exhibit 10.2

 

Execution Version

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (this “Assignment Agreement”) between BARCLAYS BANK
PLC (the “Assignor”) and CREDIT SUISSE, Cayman Islands branch (the “Assignee”)
is dated as of April 7, 2006.  The parties hereto agree as follows:

 

1.                                       PRELIMINARY STATEMENT.  The Assignor is
a party to a Credit Agreement (which, as it may be amended, modified, renewed or
extended from time to time is herein called the “Credit Agreement”) described in
Item 1 of Schedule 1 attached hereto (“Schedule 1”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Credit Agreement.

 

2.                                       ASSIGNMENT AND ASSUMPTION.  The
Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, an interest in and to the Assignor’s
rights and obligations under the Credit Agreement such that after giving effect
to such assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement relating to the
loans listed in Item 3 of Schedule 1 and the other Facility Documents.  The
total of the Revolving Credit Commitment and the Letter of Credit Participation
Amount purchased by the Assignee hereunder is set forth in Item 4 of Schedule 1.

 

3.                                       EFFECTIVE DATE.  The effective date of
this Assignment Agreement (the “Effective Date”) shall be the later of the date
specified in Item 5 of Schedule 1 or two Business Days (or such shorter period
agreed to by the Agent) after a Notice of Assignment substantially in the form
of Exhibit I attached hereto has been delivered to the Agent.  Such Notice of
Assignment must include any consents required to be delivered to the Agent by
Section 13.3.1 of the Credit Agreement.  In no event will the Effective Date
occur if the payments required to be made by the Assignee to the Assignor on the
Effective Date under Sections 4 and 5 hereof are not made on the proposed
Effective Date or if any other condition precedent agreed to by the Assignor and
the Assignee has not been satisfied.  The Assignor will notify the Assignee of
the proposed Effective Date not later than the Business Day prior to the
proposed Effective Date.  As of the Effective Date, (i) the Assignee shall have
the rights and obligations of a Lender under the Facility Documents with respect
to the rights and obligations assigned to the Assignee hereunder and (ii) the
Assignor shall relinquish its rights and be released from its corresponding
obligations under the Facility Documents with respect to the rights and
obligations assigned to the Assignee hereunder.

 

4.                                       PAYMENT OBLIGATIONS.  On and after the
Effective Date, the Assignee shall be entitled to receive from the Agent all
payments of principal, interest and fees with respect to the interest assigned
hereby.  The Assignee shall advance funds directly to the Agent with respect to
all Revolving Credit Loans and reimbursement payments made on or after the
Effective Date with respect to the interest assigned hereby.  In the event that
either party hereto receives any payment to which the other party hereto is
entitled under this Assignment Agreement, then the party receiving such amount
shall promptly remit it to the other party hereto.

 

--------------------------------------------------------------------------------


 

5.                                       FEES PAYABLE BY THE ASSIGNEE.  The
$3,500 processing fee required to be paid to the Agent in connection with this
Assignment Agreement has been waived by the Agent.

 

6.                                       REPRESENTATIONS OF THE ASSIGNOR;
LIMITATIONS ON THE ASSIGNOR’S LIABILITY.  The Assignor represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim created
by the Assignor.  It is understood and agreed that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee.  Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Facility
Document, including without limitation, documents granting the Assignor and the
other Lenders a security interest in assets of the Borrower or any guarantor,
(ii) any representation, warranty or statement made in any Facility Document or
in connection with any of the Facility Documents, (iii) the financial condition
or creditworthiness of the Borrower or any guarantor, (iv) the performance of or
compliance with any of the terms or provisions of any of the Facility Documents,
(v) inspecting any of the Property, books or records of the Borrower, (vi) the
validity, enforceability, perfection, priority, condition, value or sufficiency
of any collateral securing or purporting to secure the Revolving Credit Loans or
the Reimbursement Obligations or (vii) any mistake, error of judgment, or action
taken or omitted to be taken in connection with the Revolving Credit Loans, the
Letters of Credit or the Facility Documents.

 

7.                                       REPRESENTATIONS OF THE ASSIGNEE.  The
Assignee (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements requested by the Assignee and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment Agreement,
(ii) agrees that it will, independently and with reliance upon the Agent, the
Assignor or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Facility Documents, (iii) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Facility Documents as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto,
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Facility Documents are required to be
performed by it as a Lender, and (v) confirms that none of the funds, monies,
assets or other consideration being used to make the purchase and assumption
hereunder are “plan assets” as defined under ERISA and that its rights, benefits
and interests in and under the Facility Documents will not be “plan assets”
under ERISA.

 

8.                                       INDEMNITY.  The Assignee agrees to
indemnify and hold the Assignor harmless against any and all losses, costs and
expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment Agreement.

 

9.                                       SUBSEQUENT ASSIGNMENTS.  After the
Effective Date, the Assignee shall have the right pursuant to Section 13.3.1 of
the Credit Agreement to assign the rights which are

 

2

--------------------------------------------------------------------------------


 

assigned to the Assignee hereunder to any entity or person, provided that
(i) any such subsequent assignment does not violate any of the terms and
conditions of the Facility Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that any consent required under the terms of
the Facility Documents has been obtained and (ii) unless the prior written
consent of the Assignor is obtained, the Assignee is not hereby released from
its obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4, 5 and 8 hereof.

 

10.                                 REDUCTIONS OF AGGREGATE COMMITMENT.  If any
reduction in the Aggregate Revolving Credit Commitment or the Letter of Credit
Commitment occurs between the date of this Assignment Agreement and the
Effective Date, the percentage interest specified in Item 3 of Schedule 1 shall
remain the same, but the dollar amount purchased shall be recalculated based on
the reduced Aggregate Revolving Credit Commitment or Letter of Credit
Commitment, as the case may be.

 

11.                                 ENTIRE AGREEMENT.  This Assignment Agreement
and the attached Notice of Assignment embody the entire agreement and
understanding between the parties hereto and supersede all prior agreements and
understandings between the parties hereto relating to the subject matter hereof.

 

12.                                 GOVERNING LAW.  This Assignment Agreement
shall be governed by the internal law, and not the law of conflicts, of the
State of Illinois.

 

13.                                 NOTICES.  Notices shall be given under this
Assignment Agreement in the manner set forth in the Credit Agreement.

 

[signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Anth

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

CREDIT SUISSE, Cayman Islands branch

 

 

 

 

 

By:

/s/ Jay Chall

 

 

 

 

 

 

Title:

Director

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TO ASSIGNMENT AGREEMENT

 

1.

 

Description and Date of Credit Agreement:

 

 

 

 

 

That certain Second Amended and Restated Credit Agreement, dated as of
January 31, 2005, among the Navigators Group, Inc., the financial institutions
named therein, and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

 

 

2.

 

Date of Assignment Agreement:        April 7, 2006

 

 

 

3.

 

Amounts (As of Date of Item 2 above):

 

 

 

 

 

 

 

Revolving Credit
Facility

 

Letter of Credit
Facility

 

 

 

(a)

 

Aggregate Revolving Credit Commitment and Letter of Credit Commitment under
Credit Agreement

 

$

10,000,000

 

$

115,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

 

Assignee’s Percentage of each Facility purchased under the Assignment Agreement
(taken to five decimal places);

 

6.40000

%

6.40000

%

 

 

 

 

 

 

 

 

 

 

 

 

(c)

 

Amount of Assigned Share in each Facility purchased under the Assignment
Agreement:

 

$

640,000

 

$

7,360,000

 

 

 

 

 

 

 

 

 

 

 

4.

 

Total of Assignee’s Revolving Credit Commitment and Letter of Credit
Participation Amount purchased hereunder:

 

$

8,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

Proposed Effective Date:

 

 

 

April 7, 2006

 

 

5

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

BARCLAYS BANK PLC

CREDIT SUISSE FIRST BOSTON, acting

 

through its Cayman Islands branch

By:

/s/ Anthony Kemp

 

 

 

Title:

Director

 

By:

Jay Chall

 

 

 

 

Title:

Director

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT I

 

TO ASSIGNMENT AGREEMENT

 

NOTICE
OF ASSIGNMENT

 

April 7, 2006

 

To:                                                                             
The Navigators Group, Inc.



 

JPMorgan Chase Bank, N.A., as Administrative Agent



 

From:                                                                  Barclays
Bank  plc (the “Assignor”)

 

Credit Suisse First Boston, acting through its
Cayman Islands branch (the “Assignee”)

 

1.                                       We refer to that certain Credit
Agreement (the “Credit Agreement”) described in Item 1 of Schedule 1 attached
hereto (“Schedule 1”).  Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Credit Agreement.

 

2.                                       This Notice of Assignment (the “Notice
of Assignment”) is given and delivered to the Borrower and the Agent pursuant to
Section 13.3.2 of the Credit Agreement.

 

3.                                       The Assignor and the Assignee have
entered into an Assignment Agreement, dated as of April 7, 2006 (the “Assignment
Agreement”), pursuant to which, among other things, the Assignor has sold,
assigned, delegated and transferred to the Assignee, and the Assignee has
purchased, accepted and assumed from the Assignor the percentage interest
specified in Item 3 of Schedule 1 of all outstandings, rights and obligations
under the Credit Agreement relating to the facilities listed in Item 3 of
Schedule 1.  The Effective Date of the Assignment Agreement shall be the later
of the date specified in Item 5 of Schedule 1 or two Business Days (or such
shorter period as agreed to by the Agent) after this Notice of Assignment and
any consents and fees required by Sections 13.3.1 and 13.3.2 of the Credit
Agreement have been delivered to the Agent; provided that the Effective Date
shall not occur if any condition precedent agreed to by the Assignor and the
Assignee has not been satisfied.

 

4.                                       The Assignor and the Assignee hereby
give to the Borrower and the Agent notice of the assignment and delegation
referred to herein.  The Assignor will confer with the Agent before the date
specified in Item 5 of Schedule 1 to determine if the Assignment Agreement will
become effective on such date pursuant to Section 3 hereof, and will confer with
the Agent to determine the Effective Date pursuant to Section 3 hereof if it
occurs thereafter.  The Assignor shall notify the Agent if the Assignment
Agreement does not become effective on any proposed Effective Date as a result
of the failure to satisfy the conditions precedent agreed to by the

 

7

--------------------------------------------------------------------------------


 

Assignor and the Assignee.  At the request of the Agent, the Assignor will give
the Agent written confirmation of the satisfaction of the conditions precedent.

 

5.                                       If Revolving Credit Notes are
outstanding on the Effective Date, the Assignor and the Assignee request and
direct that the Agent prepare and cause the Borrower to execute and deliver new
Revolving Credit Notes or, as appropriate, replacement notes, to the Assignor
and the Assignee.  The Assignor and, if applicable, the Assignee each agree to
deliver to the Agent for forwarding to the Borrower the original Revolving
Credit Note received by it from the Borrower upon its receipt of a new Revolving
Credit Note in the appropriate amount.

 

6.                                       The Assignee advises the Agent that
notice and payment instructions are set forth in the attachment to Schedule 1.

 

7.                                       The Assignee hereby represents and
warrants that none of the funds, monies, assets or other consideration being
used to make the purchase pursuant to the Assignment Agreement are “plan assets”
as defined under ERISA and that its rights, benefits, and interests in and under
the Facility Documents will not be “plan assets” under ERISA.

 

8.                                       The Assignee authorizes the Agent to
act as its agent under the Facility Documents in accordance with the terms
thereof.  The Assignee acknowledges that the Agent has no duty to supply
information with respect to the Borrower or the Facility Documents to the
Assignee until the Assignee becomes a party to the Credit Agreement.

 

BARCLAYS BANK PLC

CREDIT SUISSE FIRST BOSTON,

 

acting through its Cayman Islands branch

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

8

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND CONSENTED TO
BY JPMORGAN CHASE BANK, N.A., as
Administrative Agent

ACKNOWLEDGED AND CONSENTED TO
BY THE NAVIGATORS GROUP, INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------